ORDER

PER CURIAM.
Esso Moton (wife), appeals from the judgment of dissolution of her marriage to Robert Moton (husband) and denying her maintenance entered in the Circuit Court of St. Louis County. Wife argues on appeal that the trial court erred because it failed to find: 1) her income was not sufficient to meet her reasonable needs; 2) there was no evidence she voluntarily limited her income; 3) Husband had the ability to pay; and 4) she met all of the statutory factors.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).